The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 12-31 pass step 1 of the test for eligibility.
As per step 2A prong one, the claims are evaluated to determine whether the claims recite a judicial exception.  With respect to independent claims 12, 18, and 25, exemplary claim 12 recites, with emphasis added:
12. At least one non-transitory computer readable medium that stores a plurality of instructions for use with an electronic gaming device based on play of a game on the electronic gaming device, the electronic gaming device being of the type having a credit meter that records positive increases of credits applied by a player and as a result of awards and a negative decrease of credits as a result of a wager made by the player, the electronic gaming device including: 
a housing; 
a display device supported by the housing; 
a plurality of input devices supported by the housing, the plurality of input devices including a physical item acceptor and at least one of: a touch screen and at least one button; and 
an electronic processing device supported by the housing, the electronic processing device configured to operate with the display device and the plurality of input devices to receive currency via the physical item acceptor, the currency having a monetary value, and to receive, via at least one of the plurality of input devices, a wager based at least in part on the monetary value, the at least one non-transitory computer readable medium storing a plurality of instructions, which when executed by at least one processor cause the at least one processor to:
retrieve, via a processor in communication with the electronic gaming device, a session report including credit meter data associated with a gaming session by the player, the credit meter data including each change in value on the credit meter;
detect based on currency received by the physical item acceptor one or more wagers made by the player of the electronic gaming device;
detect a game outcome comprising a plurality of symbols displayed on the display device based on a paytable in the electronic gaming device for each game played;
associate each wager of the one or more wagers that results in a winning outcome with the plurality of symbols resulting from the game on which a winning wager was made;
associate each wager of the one or more wagers that results in a losing outcome with an indication of a loss for the game on which a losing wager was made;
include the associated wagers and symbols resulting in the winning outcome in the session report;
include the associated wagers and loss indications for losing outcome in the session report;
identify one or more repeated positive increases of credits within the credit meter data;
associate each identified positive increase of the one or more repeated positive increases with a corresponding game in which the credits increased and with a time of the game at which the credits increased;
determine that the one or more repeated positive increases of credits resulted from one or more repeated increases in an amount wagered;
determine at least one inference regarding player game preference based on the determined player actions, namely that the player would prefer one of a higher volatility game or a lower volatility game; and
automatically change the paytable in the electronic gaming device to a different paytable having the volatility preferred by the player in response to the inference; and
cause, via one or more of a ticket printer associated with the electronic gaming device, a coin hopper associated with the electronic gaming device, or a player account, the player to cash out any remaining credits on the credit meter after a game played.
The above underlined portion of claim 12 recites a judicial exception because they are mental processes, as all of the steps could be performed entirely with the human mind or with pen and paper, as a person could watch a person playing a game and track wagers, identify increases and losses, draw an inference, and change a paytable in response (as in, offer better odds on a bet) entirely mentally or with pen and paper.
Next, as per step 2A prong two, the claims are evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. 
The elements recited above that are not underlined in claim 12 comprise the additional elements.  As discussed in more detail below, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
Retrieving the session report via the processor is an extra-solution activity as these extra solution activities are well known data gathering and data output (see MPEP 2106.05(g))
The non-transitory computer readable medium, housing, display device, input devices, and processor, as well as the game being played on an electronic gaming device, the ticket printer, coin hopper, physical item acceptor,  is not an integration into a practical application as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
With respect to receive value via the physical item acceptor, the value having a monetary value, this is an insignificant extra-solution activity to the judicial exception as per MPEP 2106.05(g), as it is nominally or tangentially related to the invention, as the particular way in which the monetary value is provided to the machine is only tangentially related to the invention as a whole.
With respect to cause via one or more of a ticket printer associated with the electronic gaming device, a coin hopper associated with the electronic gaming device, or a player account, the player to cash out any remaining credits on the credit meter after a game played. this is an insignificant extra-solution activity to the judicial exception as per MPEP 2106.05(g), as it is nominally or tangentially related to the invention, as the particular way in which the monetary value is provided from the machine is only tangentially related to the invention as a whole.
Thus, taken alone, the additional elements do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Next, as per step 2B, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  
Retrieving the session report via the processor is extra-solution activity as this extra solution activities are well known data gathering and data output (see MPEP 2106.05(g)), which is Well Understood, Routine and Conventional (WURC), thus they do not amount to significantly more than the abstract idea.
The non-transitory computer readable medium, housing, display device, input devices, and processor, as well as the game being played on an electronic gaming device is not an integration into a practical application does not amount to significantly more as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
With respect to receive value via the physical item acceptor, the value having a monetary value, this is an insignificant extra-solution activity to the judicial exception as per MPEP 2106.05(g), as it is nominally or tangentially related to the invention, as the particular way in which the monetary value is provided to the machine is only tangentially related to the invention as a whole, and a physical item acceptor is WURC.
With respect to cause via one or more of a ticket printer associated with the electronic gaming device, a coin hopper associated with the electronic gaming device, or a player account, the player to cash out any remaining credits on the credit meter after a game played this is an insignificant extra-solution activity to the judicial exception as per MPEP 2106.05(g), as it is nominally or tangentially related to the invention, as the particular way in which the monetary value is provided to the machine is only tangentially related to the invention as a whole.  Further use of a ticket printer, coin hopper, and player account to cash out is WURC.
The dependent claims of 13-17, 19-24, 26-31 are further rejected under 101 for the reasons described above as they simply further define the abstract idea (which makes the abstract idea no less abstract) without adding significantly more or integrating the abstract idea into a practical application. 
Response to Arguments
Applicant's arguments with respect to the 101 rejection have been fully considered but they are not persuasive.
It is noted by examiner that all of the arguments in the remarks of (a), (a)(i), (a)(ii), (B), (B)(ii), and (I) appear to be a copy of the previous arguments with no response to Examiner’s response.  As such, no further response is deemed necessary, and Examiner has copied Examiner’s arguments from the previous office action of 5/31/22.  The argument of (1) and (B)(i),  are identical except for referencing a different portion of the claims, as such the response to (1) and (B)(i)  has been amended to respond to these different portions referenced.
Applicant argues (a) that the claims do not recite a judicial exception.  Examiner disagrees as set forth in the 101 rejection above, the claims recite a mental process
Applicant argues again in (a)(i) that the Office Action does not identify the specific limitations that recite an abstract idea.  Examiner has underlined the exact language of the claims which recite an abstract idea in the rejection.    This argument is not understood. 
Applicant argues (a)(ii) that Examiner failed to identify the category/grouping of the abstract idea.  Examiner specified that the abstract idea is a mental process. 
Applicant argues (1) that the following limitations are not mental processes “detect, based on currency received by the physical item acceptor one or more wagers made by the player of the electronic gaming device” and “cause via one or more of a ticket printer associated with the electronic gaming device, a coin hopper associated with the electronic gaming device or ap layer account, the player to cash out any remaining credits on the credit meter after a game played, however portions of these limitations were NOT identified as abstract.  The portions NOT underlined in examiners rejection are NOT identified as abstract, as such examiner agrees with the majority of this assessment.  The examiner however DID identify that “determining at least one inference regarding player game preferences that the player would prefer one of a higher volatility game or a lower volatility game” as well as “change the paytable…to a different paytable having the volatility preferred by the player in response to the inference”, and applicant did not appear to provide persuasive arguments of any sort as to why this limitation could not be performed in the human mind or with pen and paper.
Applicant argues (B) the claims integrate the judicial exception into a practical application, examiner disagrees as set forth in the 101 rejection above, the additional elements do not integrate the judicial exception into a practical application
Applicant argues (B)(i) that the limitations are similar to claims 1 and 2 of example 37 of the subject matter eligibility, however the current claimset is not directed towards a user interface in any way, in fact the claims do not even positively identify anything being displayed, much less an improved user interface for electronic devices.  Applicant presents a variety of physical features of the instant application claims, including “an electronic gaming device, a housing, a display device supported by the housing, a plurality of input devices supported by the housing, the plurality of input devices including a physical item acceptor and at least one of a touch screen and at least one button, an electronic processing device, a ticket printer, a coin hopper”  It is not understood how these physical features are relevant to example 37 of the subject matter eligibility guide, as example 37 does not overcome 101 thru physical means, but instead thru a GUI.
Applicant argues (B)(ii) the present claims are patent eligible because they provide an improvement to technology.  Again, as similar to the arguments in (B)(i), the improvement to a technological field would come from additional elements beyond the abstract idea, thus this argument is not persuasive
Applicant argues (I) the additional elements amount to significantly more than any alleged judicial exception.  Applicant argues that the limitations are not WURC, however examiner has relied upon the MPEP sections of 2106.05(f) and 2106.05(g) which identify well known data gathering and data output, mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea, and  insignificant extra solutionary activity, to not amount to significantly more.  Further, the use of a ticket printer associated with the electronic gaming device, a coin hopper associated with the electronic gaming device or ap layer account to cash out any remaining credits was WURC activity within the art.
Applicant’s arguments with respect to (III) is not relevant as the arguments related to independent claim 12 are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715